Exhibit 99.2 AMICAS, Inc. Consolidated Financial Statements For the Three Months Ended March 31, 2010 INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AMICAS, INC. Index to Condensed Consolidated Financial Statements Page For the Three Months Ended March 31, 2010 (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 F-2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 F-3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 F-4 Notes to Condensed Consolidated Financial Statements F-5 F-1 CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March31, 2010 December31, 2009 Assets Current assets: Cash and cash equivalents $ $ Marketable securities - Accounts receivable, net of allowances of $482 and $335, respectively Inventories Prepaid expenses and other current assets Total current assets Property and equipment, less accumulated depreciation and amortization of $8,375 and $7,592 respectively Goodwill Acquired/developed software, less accumulated amortization of $13,767 and $13,017 respectively Other intangible assets, less accumulated amortization of $1,363 and $1,191, respectively Other assets Total Assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable and accrued expenses $ $ Accrued employee compensation and benefits Leases payable, current portion - 10 Deferred revenue, current portion Total current liabilities Deferred revenue and other long term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock $.001 par value; 2,000,000 shares authorized; none issued - - Common stock $.001 par value, 200,000,000 shares authorized, 53,377,985 and 52,794,106 issued, respectively 53 52 Additional paid-in capital Accumulated other comprehensive income (loss) 15 ) Accumulated deficit ) ) Treasury stock, at cost, 16,357,854 shares ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. F-2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share data and footnotes) Three Months Ended March31, Revenues Maintenance and services $ $ Software licenses and system sales Total revenues Costs and expenses Cost of revenues: Maintenance and services Software licenses and system sales Amortization of software costs Total cost of revenues Selling, general and administrative Research and development Amortization of certain intangible assets 32 Acquisition related costs Total operating costs and expenses Operating loss ) ) Interest income 11 Other income and expense ) - Loss before provision for income taxes ) ) Provision for income taxes 46 53 Net loss $ ) $ ) Loss per share Basic: $ ) $ ) Diluted: $ ) $ ) Weighted average number of shares outstanding Basic Diluted See Accompanying Notes to Condensed Consolidated Financial Statements. F-3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Three Months Ended March31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash provided by operating activities: Depreciation and amortization Provisions for bad debts ) ) Amortization of software development costs Non-cash stock compensation expense Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable and accrued expenses ) ) Deferred revenue and other liabilities ) Unrecognized tax benefits - 27 Cash (used in) provided by operating activities ) Investing activities Purchases of property and equipment ) ) Purchases of held-to-maturity securities - ) Maturities of held-to-maturity securities Purchases of available-for-sale securities - ) Sales of available-for-sale securities Cash provided by investing activities Financing activities Repurchase ofcommon stock - ) Proceeds from exercise of stock options and employee stock purchase plan Cash provided by (used in) financing activities ) Net effect of exchange rate on cash 40 - Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash paid during the period for: Income taxes, net of refunds $
